Notice of Allowability
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/15/2020 has been entered. Claims 1, 3, and 5-7 have been amended. New claim 14 is added. Claims 1-14 remain pending.
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the objections previously set forth in the non-final office action of 6/17/2020.
The closest prior arts to the independent claim 1 were the combination of DESIMONE (US-2017/0113416), hereinafter DESIMONE, in view of JOHNSON (US 6,187,394), hereinafter JOHNSON.
The combination above teaches a system for fabricating a 3D article that comprises of a vertical support; a support plate affixed to the vertical support and the support plate having an inner surface defining a first central opening. The combination above further teaches a loadable resin vessel that is supported above the support plate and a second central opening that includes a transparent sheet with a light engine installed below. This combination also teaches a fluid spill containment vessel below the loadable resin vessel with its own transparent windows. The Examiner also showed that 
The combination above, however, fails to disclose that the transparent window of the spill vessel slopes toward a portion of this vessel such that the spilled resin can flow toward this portion and be collected. There is no motivation for an artisan to implement this feature in the spill vessel of DESIMONE and JOHNSON.
As such claim 1 and its dependent claims 2-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748